UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7943



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LORENZO BUTTS, JR., a/k/a Lorenza Butts, a/k/a
Lorenzo Butts,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-00-67; CA-03-905-2)


Submitted:   November 17, 2005         Decided:     November 22, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lorenzo Butts, Jr., Appellant Pro Se. Kevin Michael Comstock,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Lorenzo Butts, Jr., seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                    The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§   2253(c)(2)    (2000).     A   prisoner     satisfies   this     standard    by

demonstrating that reasonable jurists would find both that the

district      court’s   assessment    of    the    constitutional    claims    is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.                   Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Butts

has not made the requisite showing.               Accordingly, we deny Butts’

motion for a certificate of appealability, deny his motion to allow

a supplement to his application for a certificate of appealability,

and dismiss the appeal. We dispense with oral argument because the

facts   and    legal    contentions   are     adequately   presented      in   the

materials      before   the   court   and     argument   would    not    aid   the

decisional process.



                                                                        DISMISSED


                                      - 2 -